Citation Nr: 1221896	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial increased evaluation for chronic cervical spine strain with degenerative disc disease, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial increased evaluation for depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to March 1986, from November 1990 to June 1991, and from August 2004 to May 2007. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for these disabilities.  A Notice of Disagreement (NOD) was received in May 2008, a Statement of the Case (SOC) was issued in September 2008, and a Substantive Appeal (on VA Form 9) was received in November 2008. 

An informal conference with the RO was held in July 2008.  A transcript of this conference is currently of record.

A Board videoconference hearing at the local RO was held in November 2009. A transcript of this hearing is currently of record.

In March 2010, the Board remanded the appeal to the Appeals Management Center (AMC) in Washington, DC, for further development.  The development requested in that remand has been completed.  

The issue of entitlement to service connection for a traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Veteran's Board hearing in November 2009, the Veteran submitted a duplicative Substantive Appeal (on VA Form 9) in October 2010 for the claims currently on appeal.  On the October 2010 Substantive Appeal, the Veteran took issue with the RO's findings on the last August 2010 supplemental statement of the case and also requested another Board hearing.  

As additional evidence has been added to the record since the previous Board videoconference hearing in November 2009, and the Veteran has signed a statement requesting another hearing, good cause has been shown for the Veteran to be scheduled for another Board hearing, pursuant to 38 C.F.R. §§ 20.700, 20.1304(b). (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available Travel Board (or video conference) hearing at the RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



